

117 S2437 IS: Expediting Forest Restoration and Recovery Act of 2021
U.S. Senate
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2437IN THE SENATE OF THE UNITED STATESJuly 22, 2021Mr. Thune introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Healthy Forests Restoration Act of 2003 to require the Secretary of Agriculture to expedite hazardous fuel or insect and disease risk reduction projects on certain National Forest System land, and for other purposes.1.Short titleThis Act may be cited as the Expediting Forest Restoration and Recovery Act of 2021.2.Application by Forest Service of authorities to expedite environmental analyses in carrying out hazardous fuel and insect and disease risk reduction projectsSection 104 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6514) is amended by adding at the end the following:(i)Application by Forest Service of authorities To expedite environmental analyses in carrying out hazardous fuel and insect and disease risk reduction projects(1)DefinitionsIn this subsection:(A)Insect and disease treatment areaThe term insect and disease treatment area means an area that—(i)is designated by the Secretary as an insect and disease treatment area under this title; or(ii)is designated as at risk or a hazard on the most recent National Insect and Disease Risk Map published by the Forest Service.(B)SecretaryThe term Secretary has the meaning given the term in section 101(14)(A).(2)Use of authoritiesIn carrying out a hazardous fuel or insect and disease risk reduction project in an insect and disease treatment area authorized under this Act, the Secretary shall—(A)apply the categorical exclusion established by section 603 in the case of a hazardous fuel or insect and disease risk reduction project carried out in an area—(i)designated as suitable for timber production within the applicable forest plan; or(ii)where timber harvest activities are not prohibited;(B)conduct applicable environmental assessments and environmental impact statements in accordance with this section in the case of a hazardous fuel or insect and disease risk reduction project—(i)carried out in an area—(I)outside of an area described in subparagraph (A); or (II)where other significant resource concerns exist, as determined exclusively by the Secretary; or(ii)that is carried out in an area equivalent to not less than a hydrologic unit code 5 watershed, as defined by the United States Geological Survey; and(C)notwithstanding subsection (d), in the case of any other hazardous fuel or insect and disease reduction project, in the environmental assessment or environmental impact statement prepared under subsection (b), study, develop, and describe—(i)the proposed agency action; and(ii)the alternative of no action.(3)Priority for reducing risks of insect infestation and wildfireExcept where established as a mandatory standard that constrains project and activity decision making in a resource management plan (as defined in section 101(13)(A)) in effect on the date of enactment of this Act, in the case of an insect and disease treatment area, the Secretary shall prioritize reducing the risks of insect and disease infestation and wildfire over other planning objectives.(4)Inclusion of Fire Regime Groups IV and VNotwithstanding section 603(c)(2)(B), the Secretary shall apply the categorical exclusion described in paragraph (2)(A) to areas in Fire Regime Groups IV and V.(5)Excluded areasThis subsection shall not apply to—(A)a component of the National Wilderness Preservation System; or(B)an inventoried roadless area, except in the case of an activity that is permitted under—(i)the final rule of the Secretary entitled Special Areas; Roadless Area Conservation (66 Fed. Reg. 3244 (January 12, 2001)); or(ii)a State-specific roadless area conservation rule.(6)ReportsThe Secretary shall annually make publicly available data describing the acreage treated under hazardous fuel or insect and disease risk reduction projects in insect and disease treatment areas during the previous year..3.Good neighbor authoritySection 8206(b)(2) of the Agricultural Act of 2014 (16 U.S.C. 2113a(b)(2)) is amended by striking subparagraph (C) and inserting the following:(C)Treatment of revenueFunds received from the sale of timber by a Governor of a State under a good neighbor agreement shall be retained and used by the Governor—(i)to carry out authorized restoration services under that good neighbor agreement; and(ii)if funds remain after carrying out authorized restoration services under clause (i), to carry out authorized restoration services within the State under other good neighbor agreements..